IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,196-01


EX PARTE ROBERT ALAN HARLESTON, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

IN CAUSE NO. 1205091-A IN THE 176TH DISTRICT COURT

FROM HARRIS COUNTY



 
 Hervey, J., delivered the opinion of the Court in which Keller, P.J.,
Meyers, Keasler, Cochran, and Alcala, JJ., joined. Price, J., filed a concurring
opinion in which Johnson, J., joined. Womack, J., dissented.

O P I N I O N

	Applicant, Robert Harleston, Jr., is currently serving a twenty-five-year sentence
for the aggravated sexual assault of a child. In this application for a writ of habeas corpus,
Applicant claims that he is actually innocent based on the victim's alleged recantations.
After conducting a live evidentiary hearing, the habeas court adopted findings of fact that
the victim's recantations were credible and recommended that this Court grant relief.
	After independently reviewing the record, we reject the habeas court's findings
that the victim's recantations were credible because those findings are not supported by
the record, and we hold that Applicant has failed to present clear and convincing evidence
that unquestionably establishes his innocence. Therefore, we will deny relief.
I. Procedural history and background
	In April 2007, the victim, K.D., spoke to a school counselor about a sexual matter
unrelated to the charges against Applicant. During that conversation, the counselor asked
K.D. about her sexual history. In response, K.D. revealed to the counselor that her first
sexual experience was with Applicant on Thanksgiving night of 2004 when he "put his
hands in between her legs and had put his penis inside of her." (1) K.D. was twelve years old
at the time. The counselor immediately notified law enforcement, and following an
investigation, Applicant was arrested and charged with aggravated sexual assault of a
child, to which he pled not guilty. At trial, testimony was adduced that Applicant sexually
assaulted K.D. again that same night in the living room and a third time on an unspecified
day in his vehicle. Applicant was convicted by a jury of his peers and sentenced to
twenty-five years' imprisonment after pleading true to an enhancement allegation.
	On appeal, Applicant argued that he did not receive a proper jury trial because a
juror allegedly slept through a portion of testimony. The court of appeals held that
Applicant failed to preserve that complaint for appellate review. See Harleston v. State,
No. 01-09-00481-CR, 2010 WL 2873590 (Tex. App.--Houston [1st Dist.] 2010, pet.
ref'd) (mem. op.) (not designated for publication). Applicant then filed a petition for
discretionary review, which this Court refused on January 12, 2011. 
	Just over a month after Applicant's petition for discretionary review was refused,
K.D. hand wrote a nine-page affidavit allegedly recanting, for the first time, all of her
allegations against Applicant. Applicant then filed an application for a writ of habeas
corpus arguing that K.D.'s recantation proves by clear and convincing evidence that he is
actually innocent of the aggravated sexual assault of K.D. The habeas judge, who was the
same judge that presided over Applicant's trial, held a live evidentiary hearing at which
two witnesses testified: K.D. and K.D.'s mother (Sheila). K.D.'s testimony was highly
inconsistent because she recanted her allegations and repudiated those recantations
multiple times.
 The habeas court made findings of facts that certain exhibits and portions of
K.D.'s testimony in which she recanted her trial testimony were credible and then
recommended that we grant Applicant relief because K.D.'s credible recantation proves
by clear and convincing evidence that Applicant is actually innocent of the crime for
which he was convicted. 
II. Discussion
	To prevail in a freestanding claim of actual innocence, an applicant must prove "by
clear and convincing evidence that, despite the evidence of guilt that supports the
conviction, no reasonable juror could have found the applicant guilty in light of the new
evidence." Ex parte Brown, 205 S.W.3d 538, 545 (Tex. Crim. App. 2006) (quoting Ex
parte Tuley, 109 S.W.3d 388, 392 (Tex. Crim. App. 2002)); see Ex parte Elizondo, 947
S.W.2d 202, 207 (Tex. Crim. App. 1996). The burden placed upon the applicant to
prevail in a freestanding-actual-innocence claim is a "Herculean task" because, once an
applicant "has been afforded a fair trial and convicted of the offense for which he was
charged, the presumption of innocence disappears[,]" and "in the eyes of the law, [the
applicant] does not come before the Court as one who is 'innocent,' but . . . as one who
has been convicted by due process of law . . . ." See Herrera v. Collins, 506 U.S. 390,
399-00 (1993). "[W]hen [an applicant] has been tried before a jury of his peers, with the
full panoply of protections that our Constitution affords criminal defendants, it is
appropriate to apply an 'extraordinarily high' standard of review." Elizondo, 947 S.W.2d
at 208 (quoting Herrera, 506 U.S. at 404 (O'Connor, J., concurring) (internal quotation
marks omitted) (citations omitted)). This is because an applicant alleging a Herrera claim
is directly attacking the propriety of his conviction, although the applicant does not
dispute that he received an error-free trial. Id. at 209 ("[A]n exceedingly high standard
applies to the assessment of claims of actual innocence that are not accompanied by a
claim of constitutional error at trial."). As a result, an applicant alleging a Herrera claim
must make "an exceedingly persuasive case that he is actually innocent." Id. at 206.
	When an applicant presents new exculpatory evidence under Article 11.07 of the
Texas Code of Criminal Procedure alleging facts that, if true, prove his or her actual
innocence, the habeas court may conduct a live evidentiary hearing and consider
affidavits, depositions, interrogatories, and the judge's own personal recollection if the
habeas judge was also the trial judge, as in this case. See Tex. Code. Crim. Proc. art.
11.07, § 3(d); see also Brown, 205 S.W.3d at 546. If a live hearing is held, the habeas
court should assess the credibility of any witnesses and other admitted evidence. But
regardless of whether a hearing is held, and before the habeas court can make a proper
recommendation to this Court, the court must assess the probable impact of the new
evidence, and then weigh the newly discovered evidence against the old inculpatory
evidence to determine whether the applicant has met the burden of proof necessary to
unquestionably establish his innocence. Ex parte Franklin, 72 S.W.3d 671, 677-78 (Tex.
Crim. App. 2002) (quoting Elizondo, 947 S.W.2d at 206). The habeas court then
memorializes its findings of fact and conclusions of law and recommends to this Court
whether relief should be granted. Brown, 205 S.W.3d at 546. 
 When reviewing a habeas court's findings of fact and conclusions of law, we defer
to those findings and conclusions if they are supported by the record. Id. We defer to
findings supported by the record because the habeas court is the "original factfinder" and
is in the best position to evaluate the credibility of testifying witnesses. Ex parte Reed,
271 S.W.3d 698, 727 (Tex. Crim. App. 2008). However, our deference is not a rubber
stamp, and we can invoke our authority as the ultimate fact finder to make contrary or
alternative findings and conclusions "[w]hen our independent review of the record reveals
that the trial judge's findings and conclusions are not supported by the record . . . ." Id.
This authority extends, when necessary, to making findings contrary of the habeas
court--despite the fact that a finding may be based on credibility. Id. at 727. "[F]actors
other than demeanor and inflection go into the decision whether to believe a witness."
Anderson v. Bessemer City, 470 U.S. 564, 575 (1985). For example, "[d]ocuments or
objective evidence may contradict the witness' story; or the story itself may be so
internally inconsistent or implausible on its face that a reasonable factfinder would not
credit it." Id. Moreover, we have held that "when numerous, but not all, findings and
conclusions are not supported by the record, the determination of the level of deference to
be accorded to the findings and conclusions as a whole is to be made on a case-by-case
basis." Reed, 271 S.W.3d at 727.
III. Findings of fact and conclusions of law
	In order to fully review the findings of fact and conclusions of law from the habeas
court, we quote them in their entirety here:
	This Court has now held an evidentiary hearing at which it heard the
testimony of two witnesses. Having duly considered the Application and the
exhibits thereto, together with the State's answer, the oral and documentary
evidence presented at the evidentiary hearing, the trial court record, the
briefs and arguments of the parties' counsel, and this Court's personal
recollection as the trial judge in this cause, the Court now makes the
following as [its] Findings of Fact and Conclusions of Law:

Statement of the Case and Procedural History
	On 3/19/09, the jury convicted Applicant of Aggravated Sexual
Assault of a Child, [K.D.], and this Court assessed punishment at 25 years
TDC-ID. The conviction and sentence were affirmed on direct appeal in
Harleston v. State, 01-09-0481-CR, Tex. App.- Houston [1st District] on
7/22/10. The Texas Court of Criminal Appeals denied discretionary review
on 1/12/11, CPD-1138-10.

	On 4/5/11, Applicant, represented by Danny Easterling[,] filed an
Application for Writ of Habeas Corpus alleging that he was innocent of the
offense of Aggravated Sexual Assault of a Child. On 10/27/11 and 2/23/12
an evidentiary hearing was held. A record from this hearing at which two
witnesses testified and exhibits were offered and admitted. The record from
this hearing was transcribed and two witnesses testified and 3 exhibits were
offered and admitted by the defense.

	For the reasons set forth, this Honorable Court will recommend to
the Court of Criminal Appeals that applicant is entitled to a new trial.

Applicant's Claim of Innocence

 The Defendant is factually and legally innocent and his continued
incarceration due to this unlawful conviction violates the Fourteenth
Amendment and [A]rticle I, Sections 13 and 19 of the Texas Constitution.

The Standard of Review for Innocence Claims
	The Court of Criminal Appeals has determined that actual innocence
is grounds for collateral attack. Ex parte Elizondo 947 S.W.2d, 202
(Tex.Crim.App 1996). The court granted relief and held that the conviction
of an innocent man would violate the Fourteenth Amendment to the U.S.
Constitution and fundamental notions of fairness. The Elizondo case is
uniquely on point here as[ . . . ]both[ . . . ] involved a childhood accusation
of sexual assault that was later recanted when the child became an adult.
Applicant is raising an actual innocence claim recognized in Herrera vs.
Collins 506 U.S. 390 (1993). A Herrera type of claim is a substantive claim
in which the applicant asserts a "bare claim of innocence based solely on
newly discovered evidence." Ex Parte Franklin, 72 S.W.3d 671 
(Tex.Crim.App. 2002). This type of innocence claim requires the applicant
to show by clear and convincing evidence that no reasonable juror would
have convicted him in light of the newly discovered evidence. Applicant
must show that the evidence that he is presenting is "newly discovered" or
"newly available" and that such is affirmative evidence of his innocence. Ex
Parte Spencer 337 S.W.3d 869 (Tex. Crim. App 2011). 

	The "new" evidence upon which applicant relies is the recantation of
the one and only victim/complainant in this case. This could not have been
known to him even with the exercise of due diligence. For this reason, the
evidence satisfies the "newly discovered" or "newly available" standard.
Although a strong presumption of finality to a criminal conviction exists, it
must sometimes yield so that a "fundamentally unjust incarceration" may be
corrected. Ex Parte Franklin 72 S.W 3d 671 (Tex.Crim.App. 2002).

FINDINGS OF FACT

The Court finds that newly discovered evidence of the recantation of
the complainant, [K.D.], exists which demonstrates the factual
innocence of applicant for the offense of Aggravated Sexual Assault
of a Child for which he stands convicted in this cause.
 This newly discovered evidence of the recantation by the
complainant, [K.D.], creates a doubt as to the efficacy of the verdict
sufficient to undermine confidence in the verdict and that verdict
would be different in a new trial.
 The Court finds that by clear and convincing evidence that [K.D.]
testified falsely about sexual abuse at the jury trial of this cause and
it was primarily upon this false testimony of [K.D.] that applicant
was convicted in this cause.

 

The Court finds that this newly discovered evidence of recantation
by the complainant, [K.D.] was unknown to the applicant at the time
of trial and the "failure" to discover such evidence was not due to a
want of diligence on the part of the applicant or his counsel.
 The court finds that the affidavit of the complainant, [K.D.],
recanting her allegations of Aggravated Sexual Assault of a Child
against Robert Harleston to be truthful and credible, specifically the
following statements:
 
"Robert never touched me in any physical way."
 "I accused Robert only because my young hormones kicked in
and I thought of some things that I wanted to feel."
 "I was confused, sad[ . . . ]and started telling her that Robert
touched me and he raped me. I had already been sexually
active and I used my first experience that I had with this dude
that I really liked and I started saying Robert forced himself
upon me only because the bully that I was messing with did
that to me and also I kinda felt everyone was against me so I
wanted attention from people."
 "That's when the process of me lying and blaming something
on an innocent man started. I thought about the dude I had
dealt with and I pictured him as Robert so instead of me
saying the actual name of the boy I said it was Robert that
done it to me and Lord knows I was lying."
 "I felt sick even saying it over and over to the therapist."
 "I cried once I left from the stand because I know I had
messed up someone's life and I didn't want that. It kills me
every time I think about what I did and for accusing an
innocent loving man that only wanted to help me in my life. I
deeply regret what I have done."
 "Please help me fix my mix up."
 "So please help me fix this issue please."
 
The Court finds that Applicant's exhibit number 1, the videotaped
sworn deposition by [K.D.] on April 7, 2011 in the law offices of
Danny Easterling, where she recants the trial testimony, to be truthful
and credible. The court further finds that her sworn testimony that
day that the Aggravated Sexual Assault of a Child allegations never
actually happened to be truthful and credible. The Court further finds
that she fully recanted her allegations of criminal activity by
Applicant under oath. The Court further finds that her original
allegations had formed the basis of the charge and her testimony in
front of the jury that convicted Mr. Harleston of Aggravated Sexual
Assault of a Child. 
 The court finds that the complainant, [K.D.]'s testimony at the
evidentiary hearing on 10/27/11, that her mother, Sheila[], asked her
to write an affidavit recanting her testimony to not be truthful and
not credible. 		
 The Court finds that the complainant, [K.D.]'s testimony at the
evidentiary hearing that her recantation and her affidavit filed with
the court and attached to the Writ of Habeas Corpus was not true to
not be truthful and not credible. [K.D.]'s testimony that her whole
affidavit was a lie and was not credible and not truthful. The Court
finds that the complainant, [K.D.]'s testimony at the evidentiary
hearing that she did the affidavit to "throw it out for my mother, so
he could come home for her" to be not truthful and not credible.
 The Court finds that the complainant, [K.D.]'s testimony at the
evidentiary hearing on this specific question by Judge Shawna
Reagin:

THE COURT: The question he is asking now, which is the
truth, did the abuse happen or did it not?

THE WITNESS ([K.D.]): No.

THE COURT: It never did?

THE WITNESS ([K.D.]): No.

to be truthful and credible.


The Court finds that the complainant, [K.D.]'s testimony at the
evidentiary hearing as follows:

PROSECUTOR: Now, did this man have sex with you or not?

THE WITNESS ([K.D.]): No.

to be truthful and credible.


The Court finds that the complainant, [K.D.]'s testimony at the
evidentiary hearing that the Applicant put his finger in her vagina to
be not credible and not truthful.
 The Court finds that the complainant, [K.D.]'s testimony at the
evidentiary hearing that the Applicant did not place his penis inside
her vagina and did not place his fingers inside of her vagina as
credible and truthful.
 The Court finds that the complainant, [K.D.]'s testimony at the
evidentiary hearing that the Applicant is innocent of this charge to be
truthful and credible.
 The Court finds that the testimony of the complainant's mother,
Sheila[], at the evidentiary hearing to be truthful and credible.
 The Court specifically finds Sheila['s] testimony at the evidentiary
hearing that the complainant, [K.D.], came to her and told her that "it
had been bothering her that she had lied on an innocent man, Robert"
to be truthful and credible.
 The Court finds that Sheila['s] testimony at the evidentiary hearing
that she did not help or tell [K.D.] to write her affidavit of
recantation to be truthful and credible.
 The Court finds that Applicant's exhibit number 3, the affidavit
signed by the trial counsel at Applicant's jury trial, Tyronne
Moncriffe, that throughout his [representation] the Applicant insisted
that he was innocent of this felony allegation to be truthful and
credible.
 The Court finds that this original charge of Aggravated Sexual
Assault of a Child was not true by clear and convincing evidence.
The original case had no supporting forensic evidence whatsoever
and was wholly based upon the testimony of the complainant, [K.D.],
who has now fully recanted her allegations. Mr. Harleston has never
admitted to this crime and has consistently denied that it ever took
place and that he is innocent.
 The Court finds that without [K.D.]'s original allegations, this
charge could not have gone forward. The Court finds that there is no
other evidence to support the charge of Aggravated Sexual Assault
of a Child or the conviction by the jury.
 The Court finds that the applicant has met the threshold of clear and
convincing evidence to establish his actual innocence based upon the
credible and truthful recantation by the only witness for the State,[ (2)]
the complainant [K.D.], a lack of any evidence pointing to this
incident actually taking place, and the demeanor and truthful
statements given by both [K.D.] and Sheila[] at the videotape
deposition and on the witness stand at the evidentiary hearing.
 The Court finds that based upon all of the credible evidence and it's
own determination of the witnesses' truthful and credible behavior
that this claim should merit relief.

CONCLUSIONS OF LAW


This Court concludes that pursuant to Ex Parte Elizondo and its
progeny that the issue that the further imprisonment of the applicant
who is innocent of this charge is a violation of the due process clause
of the Fourteenth Amendment to the United States Constitution.
 The Court concludes that based upon the credible testimony of the
witnesses and affidavits, in a sworn statement, a videotape
deposition and sworn testimony at an evidentiary hearing and the
lack of other supporting evidence to sustain the original charge that
the applicant has satisfied his burden proof by clear and convincing
evidence. He is innocent of this charge.
 The Court concludes as a matter of law that the applicant has plead
facts which establishes his actual innocence and has proven them by
clear and convincing evidence and thus merits relief.
 The Court concludes that the applicant has proven by clear and
convincing evidence that no reasonable juror would have convicted
him of the Aggravated Sexual Assault of [K.D.] in light of the new
evidence presented to this Court.

RECOMMENDATION AND ORDER OF THE COURT

	The Court hereby recommends to the Court of Criminal Appeals to
vacate the judgement of conviction and Order a new trial and that the
applicant be returned to the custody of the Harris County Jail to answer any
indictment made against him arising out of this cause.

IV. Habeas record
1
A. Complainant's habeas testimony
	The record shows that on February 17, 2011, K.D. hand wrote an affidavit (3) at
Sheila's house recanting her accusations against Applicant. This affidavit forms the basis
for Applicant's argument that he is entitled to relief. K.D. begins the affidavit by stating
that "[Applicant] never touched me in any physical way," and that she falsely accused
him because of her "young hormones" which caused her to think of "some things [she]
wanted to feel." Regarding the night of the incident, K.D. wrote: 
Then my grandmother passed away and that made me terribly sad and I
started feeling very alone, I started spacing my self away from my family
and on this night I was sad and Robert was talking to me and helping me
grieve and that ment a lot . . . . [T]hen the conversation [about sex] I had
with my friends was playing over and abt things they had done with a boy.
Robert comforted me and I starting thinking thoughts abt if Robert could
touch me like my freinds said they felt. Robert never did what I was
thinking of from my friends conversations with me. 
K.D. then stated that she eventually ran away from home because her mother and
Applicant were arguing a lot, and that she ended up living with her Uncle Gregory and his
family. While at her new home, K.D. wrote that her curiosity about sex increased:
I was in school 7th grade at Hodges Bend Middle School. I met knew girls
that were older than me once again and they talked about sex but on a much
deeper level than when I was in the 6th grade. [B]ut I still was the virgin out
the group and I wanted to know what it felt like but I just didn't know how
to do it or who to do "it" with.

Next, K.D. stated that she got in trouble for sneaking a boy into her room at night, that the
boy (now her ex-boyfriend) later confronted her in front of her house after mistakenly
thinking he saw her with another boy, and that her Uncle Gregory came out with a
shotgun to chase him away. Following the aforementioned incident, K.D. subsequently
wrote that she was sad and confused, that she had been sexually assaulted by a boy whom
she liked, and that in her state of confusion, she decided to blame the sexual assault on
Applicant instead. In contrast to the evidence at trial, K.D. stated that she first revealed
the abuse to her cousin and then her uncle and aunt (and not the school counselor as she
testified at trial). 
I was grounded, I felt like I had no life, then my cousin/sister leah smith
came home from college . . . and I was down there talking to her about
things and we got on the topic of my mama (Sheila) and then robert . . . . So
when we talked about things that was going on with my mama and robert
and I started telling her that robert touched me and he raped me . . . and I
used my first experience that I had with this dude that I really liked and I
started saying robert forced himself upon me only because the boy that I
was messing with did that to me and also I kinda felt every body was
against me so I wante attention from people. 

Recounting the events of the following day, K.D. wrote that she was taken to see Child
Protective Services ("CPS") workers and that she repeated the same story to them about
having been sexually assaulted by Applicant, although it was actually a boy who had
assaulted her. 
[I] woke up the next morning and went to school, their were people coming
to take me out of school, taking me to CPS places and I got questioned by
some lady in a room then we went back to the place . . . and that's when the
process of me lying and blaming something on an innocent man started. I
thought about the dude I had dealt with and I pictured him as robert so
instead of me saying the actual name of the boy I said it was Robert that
done it to me lord knows I was lying and I felt sick even saying it over and
over to therapist it just made it easier for me to be comfortable enough to
say it when I got in the courtroom and I cried once I left from the stand
because I know I had messed up someones life and I didn't want that.
K.D. then concluded her affidavit:
It kills me every time I think about what I did and for accusing an innocent
loving man that only wanted to help me in my life. I deeply regret what I've
done to cause this confusion and I really am sorry for wasting your time . . .
so please help me fix this issue. Please!
	After Applicant's postconviction counsel received the affidavit, he filed this
application for a writ of habeas corpus on behalf of Applicant. Two days later,
Applicant's counsel interviewed K.D. about her recantation in a recorded video
deposition. Responding to counsel's questions, K.D. explained that her brother Kedrick,
who testified for Applicant at his trial, and some other friends took her to the office of
Applicant's attorney for the deposition. She confirmed that she was recanting, that the
story she wrote in her affidavit was true, that she was recanting of her own free will, and
that no one had pressured her to recant.
	In October 2011, the habeas court conducted a live evidentiary hearing at which
K.D. testified. At the hearing, however, K.D. immediately repudiated her recantation and
stated that the "whole affidavit is a lie," that she wrote it only because she wanted to
"please my mother," and that her mother asked her to write it "because she wants
[Applicant] home." Applicant's counsel then began asking K.D. about her written
affidavit:
[COUNSEL]: Okay. And where did you write it?
[K.D.]: At my mother's house
[COUNSEL]: Okay. Did you write it of your own free will?
[K.D.]: No.
[COUNSEL]: Why not?
[K.D.]: Because [Sheila] asked me to write it.
[COUNSEL]: Okay. Why did she ask you to write it?
[K.D.]: Because [Sheila] wants him home.
[COUNSEL]: Okay. All right. So why did you write it?
[K.D.]: To please my mother.
[COUNSEL]: Okay. In that affidavit you start out in the first paragraph
saying Robert never touched me in any physical way. Do you remember
that?

[K.D.]: Yes.
[COUNSEL]: And you swore to that under oath?
[K.D.]: Yes.
[COUNSEL]: Is that the truth?
[K.D.]: No.
[COUNSEL]: You lied in your affidavit?
[K.D.]: Yes. And I admit that I did lie. That whole affidavit is a lie.
Applicant's counsel then followed up by asking K.D. about the reasons she gave in her
affidavit for making up the accusations, and K.D. responded that she had lied about those
too:
[COUNSEL]: Now, let's talk about your reasons that you told me in the deposition
where you lied in court and to the police, to the DA's, CPS, and your therapist, and
even back to the first person, your counselor at school, okay. Do you remember
you discussing that?

[K.D.]: Yes.	

[COUNSEL]: Okay. Do you remember telling me that your young hormones were
kicking in back around that time? Do you recall telling me that?

[K.D.]: Yes.

[COUNSEL]: Was that true or false?

[K.D.]: That's false.

*          *          *
[COUNSEL]: Okay. You told me you hung out with older girls and we talked
about sex. That was true, wasn't it.
 
[K.D.]: No.
 
[COUNSEL]: That was not?
 
[K.D.]: I don't really -- I didn't have friends. I didn't have any, like, friends to
hang out with. I wasn't able to go outside. I didn't have friends.
 
[COUNSEL]: Do you remember telling me that you had your first experience with
sex, it was terrible and it was with a boy named Dominique?

[K.D.]: Yes.

*          *          *

[COUNSEL]: And you told me, if you recall, that he forced you and you were
scared you weren't ready. Do you remember?
 
[K.D.]: Yes. 
 
[COUNSEL]: Okay. Was that true or false?
 
[K.D.]: That was false.

[COUNSEL]: You made that up?

[K.D.]: Yes.
 

[COUNSEL]: Remember you told me, I decided just to blame it on [Applicant]
since Dominique was not around. Do you remember telling me that?
 
[K.D.]: Yes.

[COUNSEL]: Is that true or false?

[K.D.]: False.

*          *          *

[COUNSEL]: Why'd you lie to me about something so important?

*          *          *

[K.D.]: As far as Dominique?

[COUNSEL]: Yes.	

[K.D.]: Dominique's not real. There is no Dominique.
At one point during the hearing, K.D. suddenly became unresponsive. 
[COUNSEL]: Well, here we are, we're in court now. Which [story] is the
truth, which version is the truth, [K.D.]? Because you've given different
versions. You understand that, right?

[K.D.]: Yes.

[COUNSEL]: Radically different versions. You understand that, right?

[K.D.]: (No response.)

[COUNSEL]: I mean, it either happened or it didn't happen. Do you know
what we're talking about here? 

[K.D.]: Yes.

[COUNSEL]: Okay. So which version is true, sexual abuse happened or it
didn't happen?

[K.D.]: (Pause.)

[COUNSEL]: Let the record reflect she's taking a long time to answer this
question.

[K.D.]: I am. 

 *          *          *


[COUNSEL]: I want the record to reflect she's taken 20 to 30 seconds to
answer a question and looking around the courtroom, Judge.

[STATE]: I'd also like the record to reflect that the applicant in this writ is
giving her a major stare down while she's thinking.

[APPLICANT]: What am I supposed to do, my life is on the line.

[COURT]: Mr. Harleston, you don't talk. You don't talk.When K.D. was unresponsive for about a minute, the judge asked her directly:
[COURT]: [W]hich is the truth, did the abuse happen or did it not?

[K.D.]: No.

[COURT]: It never did?

[K.D.]: No

[COURT]: Thank you.  
	On cross-examination, the State commented that K.D.'s demeanor during
questioning by Applicant's counsel changed significantly, and it asked her what she was
feeling right then. K.D. responded that she did not care anymore, and that "I just hope that
him and my mama are happy, that's all I want." Later, K.D. testified that she told Lynette
Hulette, a third cousin of Barbara, that she wrote the affidavit recanting her allegations
because Sheila kept asking K.D. to write one and telling her that Applicant "had been in
jail long enough" and it was time to get him home. K.D. then agreed with the State when
asked whether she agreed to lie about Applicant sexually assaulting her so that "Sheila
could have her man back . . . ." After additional questioning, K.D. partially repudiated her
recantation and stated that Applicant had inappropriately touched her, but that the incident
in the bedroom never happened. When K.D. was asked again on redirect whether
Applicant had touched her sexually, K.D. implicitly repudiated the rape allegation when
she replied that Applicant had touched her genitals with only his fingers but not with his
penis. When informed that such an act would still constitute sexual assault, K.D. changed
her story once again and stated that Applicant never touched her sexually at all.
B. Inconsistencies
 The habeas court found that K.D.'s trial testimony was not credible, but that
K.D.'s handwritten affidavit, her videotaped deposition, and one of her (several) stories at
the live evidentiary hearing that Applicant is innocent, were credible. However, the
habeas court found that K.D.'s repudiation of her recantation and subsequent repudiation
of her second recantation were not credible. All of these findings were made without
explanation. However, a review of K.D.'s stories shows that they are internally
inconsistent and present implausible explanations of why K.D. may have made up the
sexual-assault allegations. Perhaps the most egregious inconsistency is K.D.'s statement
in her affidavit that she accused Applicant of raping her after Applicant comforted her
when her grandmother passed away. Allegedly because of Applicant's support, K.D.
started having thoughts about Applicant touching her "like [her] friends say they felt" in
their discussions with K.D. about sex, and her "young hormones" compelled her to make
something up that she had fantasized about. (4) However, the night in question was
Thanksgiving 2004, and K.D.'s grandmother did not pass away until January 9, 2006.
Thus, it would have been chronologically impossible for Applicant to help K.D. grieve
the loss of her grandmother if her grandmother was not yet deceased. The only other ways
to interpret K.D.'s story would be that she confused the relevant dates or, because she
appreciated Applicant for helping her grieve the loss of her grandmother in 2006, she
made up allegations that he raped her in 2004, which is implausible.
	Later in her affidavit, K.D. stated that she allegedly made the false sexual-assault
allegations against Applicant, instead of against a boy who had actually raped her (but she
"really liked"), to her cousin Leah Smith: "I used my first experience that I had with this
dude that I really liked and I started saying Robert forced himself upon me only because
the boy I was messing with did that to me and also I kinda felt every body was against me
so I wante[d] attention from people." Her assertion that the first person she told about the
abuse was her cousin was contradicted by testimony previously given by K.D.
Nonetheless, after revealing these apparently false, but explosive allegations, and
although she wanted attention from people, she inexplicably stated that she asked Leah
not to say anything about the abuse to anyone. Moreover, K.D. never explained why she
chose not to accuse the boy who had actually raped her or why she decided to blame an
apparently innocent person for a rape committed by another person.
	During the live evidentiary hearing, K.D. told a number of different, conflicting
stories. First, K.D. repudiated the recantation in her handwritten affidavit and claimed
that the whole "affidavit [was] a lie." Applicant's counsel then asked K.D. about each
statement in her affidavit, and she denied that each of the statements in her affidavit was
true. For example, she stated that her hormones were not "kicking in" around the time of
her allegations, and that she did not hang out with older girls and talk about sex because
she "didn't have friends" and could not go outside. In addition, she testified that the story
she told about a boy named Dominique who forced himself upon her and for which she
blamed Applicant was not true. The boy Dominique did not exist. Applicant's counsel
also asked her about her statements in the recorded deposition at counsel's office
confirming her handwritten recantation, and she testified that she had also lied in the
recorded deposition. Then, when Applicant's counsel told K.D. that she had told
"radically different" stories, and he asked her which story was true, K.D. did not respond
for almost a full minute. During this period, the State objected that "the applicant in this
writ is giving [K.D.] a major stare down while she's thinking." Finally, the judge directly
asked K.D. whether the sexual assault by Applicant happened, and K.D. suddenly
recanted again and testified that Applicant did not sexually assault her. Later, she changed
her story a third time, in the form of a partial recantation when she alleged that she was
being truthful about Applicant inappropriately touching her, but that she had lied about
Applicant raping her. However, when Applicant's counsel noted that inappropriate
touching could still constitute sexual assault, she changed stories yet again and returned to
fully recanting and claimed that Applicant had never touched her.
 K.D.'s first recantation in the form of her handwritten affidavit contained her most
detailed statements regarding what "actually happened" if Applicant did not sexually
assault her, as she originally alleged and the jury believed. Her two later recantations
merely consisted of perfunctory statements that she was not sexually assaulted by
Applicant. In addition, K.D. testified that she falsely swore out the affidavit because K.D.
wanted her mother to be happy, and her mother had pressured her to write the affidavit.
Furthermore, because Sheila had been pressuring her to write the affidavit, K.D. thought
that her mother would be happy with Applicant and that her mother wanted Applicant to
get out of jail.
2
A. Sheila's habeas testimony
	In February 2012, the court continued its evidentiary hearing at which time Sheila
testified. At that hearing, Sheila began her testimony by stating that she and K.D. "always
had a great relationship." But she also testified that K.D. was not a truthful girl growing
up, and that she was "deceitful." When asked whether she believed the allegations made
by K.D. against Applicant, she demurred and stated that she had her doubts because she
did not believe that it was in Applicant's character to sexually abuse a child. She also
testified that it was K.D. who had first approached her to confess that she had falsely
accused Applicant and that she did not pressure or influence K.D. to recant because she
had no motive to pressure K.D. because she and Applicant were no longer in a
relationship. When asked whether K.D. had asked to visit Applicant in county jail, Sheila
responded that she had, but Sheila was concerned about whether K.D. could handle
seeing him. Apparently Sheila did not know why K.D. wanted to visit Applicant in the
county jail, but she testified that K.D. visited him twice.
	On cross-examination, the State asked Sheila how her relationship with K.D. could
have been "great," as Sheila characterized it earlier in her testimony, if Sheila did not
even know where K.D. was living since moving out of her home and having almost no
contact with her, which eventually culminated in them not speaking anymore. Sheila
responded, "I don't know where she went to, and it bothered me. I didn't know how to get
in touch with her." The State then asked Sheila if she discovered through a cousin
(Lynette Hulette) that K.D. was living in a shelter, to which she responded that she did
become aware of that fact, but that K.D.'s stay at the shelter was only "for a few days."
Sheila also stated that she was living with Lynette at that time and tried to get K.D. to
move in with them, but K.D. refused to stay at Lynette's house because "she didn't want
to be at [her] house." Finally, the State asked Sheila if she still loved Applicant and
whether she would still try to "have a life" with him if he were released from prison, to
which she responded that she loved him at one time but had no interest in having a life
with him, even when he was released from prison.
B. Inconsistencies
	The habeas court's findings with respect to Sheila's habeas testimony are directly
contradicted by other evidence in the record. Sheila testified that she did not influence
K.D., and that she had no motive to do so because she and Applicant were no longer
together. And the habeas court found this testimony to be credible and truthful. However,
less than two months after the hearing, and before the findings of fact and conclusions of
law were signed by the habeas court, a letter was sent to Applicant, in which the author
stated that he or she loved Applicant, and that he or she still considered himself or herself
his "wife." The letter was signed, "Love you always and forever." When compared with
the other written letter in evidence signed by Sheila, it appears to have been written by the
same person. Moreover, besides the handwriting in both letters appearing virtually
identical, both letters use many of the same phrases. This evidence was available to the
habeas court, but without addressing any of Sheila's conflicting actions or testimony or
the conflicting record evidence, the habeas court found Sheila's statement to be truthful
and credible that she was no longer in a relationship with Applicant and had no motive to
influence K.D. (5)
3
A. Other record evidence
	Applicant's evidence in the habeas record consisted of the video-taped deposition
of K.D., a transcript of that deposition, and an affidavit from Applicant's trial counsel.
Trial counsel's affidavit stated that Applicant maintained his innocence throughout his
representation of Applicant. The State included a copy of general orders of the trial court;
a copy of Applicant's judgment, sentence, and indictment; a digital video disc of K.D.'s
interview at the Fort Bend Children's Assessment Center; K.D.'s handwritten affidavit;
one letter addressed to Sheila's son LaGarrin, signed by Sheila, and with her name and
return address written on the envelope; a second unsigned letter addressed to Applicant
with Kedrick's name and return address; and an affidavit from Lynette Hulette, a third
cousin of Barbara .
	Lynette's affidavit was filed on November 22, 2011, about three months before
Sheila testified at the live evidentiary hearing. Lynette stated in her affidavit that prior to
Barbara's death, the entire family, including herself, was "very close and spent a lot of
time together." She went on to say that "Sheila[] has a very poor reputation for truth-telling in our family. Sheila's own mother once commented that her daughter, Sheila, was
a 'big liar' because she can look you straight in the face and tell a lie." She also agreed
with Sheila's habeas testimony that Sheila did live with her for a time and, commenting
on that period, she stated
Sheila told me that she was no longer in touch with [Applicant], but while
she lived with me [from mid-August to September 30, 2011,] she received
numerous calls from the Harris County Jail. On the day of [Applicant's]
hearing in September 2011, I received a collect call from the jail at my
home and accepted the charges. It was [Applicant], he identified himself
and then asked for Sheila. I was very angry that Sheila had obviously given
him or his lawyer my phone number. I could hear Sheila's side of the
conversations with Robert and . . . . I was shocked to learn that Sheila was
helping [Applicant].

Lynette then stated that "Sheila said that [Applicant] had been in jail long enough and it
was time for him to come home." Despite the fact that this affidavit had been admitted
into the habeas record approximately three months before Sheila testified, Applicant did
not question Sheila about Lynette's affidavit or address it in any way. In addition, the
habeas court never made a finding with respect to Lynette's affidavit.
	Lynette also described an incident when her sister, L.A., got in touch with K.D.
over the social-media platform Facebook. She stated in her affidavit that, after L.A. spoke
with K.D., L.A. asked Lynette to talk to K.D. "because Sheila was putting a lot of
pressure on [K.D.] to help [Applicant] and get him out of jail." When Lynette spoke with
K.D., she asked "[K.D.] point blank if [Applicant] had sexually assaulted her and she
admitted that he had." When Lynette asked K.D. about the handwritten affidavit she
wrote, K.D. told her that Sheila kept harassing her to recant, and K.D. said that she
believed that if she wrote the affidavit, Sheila would start caring for her again. Lynette
also explained that K.D. told her that "around Christmas," Sheila made K.D. speak with
Applicant over the phone, and "he apologized for 'everything.'" After that, Lynette was
very angry with Sheila "because it was obvious that she was putting [Applicant] ahead of
her child."
	Lynette also relayed a personal recollection of being at Barbara's apartment years
ago when K.D. and Applicant came back from a convenience store, and she stated that
"when they came back [K.D.] had a bag of candy" that she threw on the ground in an
angry manner. Later, K.D. confirmed to Lynette that she was angry because "[Applicant]
had touched her in the car when they went to the store." Finally, Lynette overheard a
conversation between Sheila and K.D. while K.D. was living in a shelter. During that
conversation, Lynette believed that K.D. asked to move in with Sheila because she heard
Sheila lie and tell K.D. that "she was living with a friend in Pasadena and that the woman
didn't want K.D. to come live with her." But Lynette stated that Sheila was living with
her at the time, and that she would have welcomed K.D. into her home. She further stated
that Sheila told her that she did not want K.D. to know where she was living. Based on all
of this, Lynette concluded her affidavit by stating,
In my opinion, Sheila doesn't care about [K.D.] as a daughter and [K.D.] is
desperate for the love of a mother from Sheila.

Although it is not clear why Lynette was not called as a witness to testify at the live
evidentiary hearing, no statements contained in her affidavit were contradicted by another
witness, except Sheila's claim that K.D. did not want to live with them and instead
preferred living at a shelter. Also, no witness disputed that she was a close family member
with knowledge about the family or implied at any point that Lynette had any motive
other than K.D.'s well being. Finally, as noted previously, the habeas court never made a
finding of fact with respect to the credibility of the affidavit, nor did the court even
acknowledge its existence.
V. The trial
	We now turn to the evidence adduced at Applicant's trial before weighing
Applicant's newly discovered evidence against the other inculpatory evidence offered at
trial to determine whether Applicant met his burden to prove he is actually innocent of the
crime. K.D. testified that, before Applicant came to live with them, she and Sheila "never
did see eye-to-eye with each other, but me and [Barbara], . . . she was, like, the one that
did mostly everything for me, and so that's . . . why I always looked to her as like a
mother to me." She also testified that, after Applicant came to live with them, Sheila
would be nice to her when Applicant was around, but when he was not around, she would
"go back to being mean . . . ." And she stated that when Applicant first moved in, she
liked him a lot because he was nice and comfortable to be around because he was "like a
protector" and that he would stand up for her during "neighborhood issues." She also
stated that he would do "pretty much anything [she] wanted[,]" including buying her
candy.
	K.D. then testified about the night of incident, Thanksgiving 2004. That night, a
number of people came over for dinner, including her Uncle Gregory and his wife, as
well as other cousins and friends. K.D. thought that there were about 12 or 13 people
present in total. After everyone ate dinner, they sat around "talking and stuff, then they
left." After the guests left, K.D. stated that just she, Barbara, Applicant, and Sheila
remained at the apartment. At some point, Barbara went to bed and K.D. went into Sheila
and Applicant's room to watch television. K.D. was sitting on the floor next to the bed,
while Applicant and Sheila were both lying on the bed. At some point, Applicant sat
down next to K.D. and began to rub her back and arms in a manner that made her
"uncomfortable." K.D. testified that her mother was still lying on the bed at this time, but
that she did not know whether she was actually asleep or not. (6) Applicant then began to
ask K.D. about her future plans and having turned twelve years old on November 19.
K.D. stated that she remembered the conversation because they had never had those kinds
of conversations previously. After talking with K.D., Applicant reached his hands under
her clothes and began to fondle her genitals and told her in a low voice, "almost like a
whisper," "[T]his is going to be between me and you . . . ." K.D. then felt Applicant
"undoing" her capris, pull them down to her ankles, and start fondling her vagina through
her underwear. He then reached under her underwear and inserted "his fingers" into her
vagina. After he stopped molesting her, K.D. left the bedroom and went to the bathroom
to cry. She also testified that she kept a little knife in the bathroom under the sink and she
began cutting herself to try to "[t]ake away [her] pain."
	After leaving the bathroom, K.D. was sitting on the couch and feeling disgusted
"[b]ecause of what he did, because I really thought that I could trust him, and
[Applicant] . . . proved to me that I couldn't . . . ." Then, later, as she was watching
television on the couch in the living room, Applicant entered the room and sat next to her.
K.D. moved away from him, but Applicant told her "not to move away from [him]." He
then pulled K.D. next to him and starting kissing her. K.D. remembered that he put his
tongue in her mouth while he was kissing her and that his mouth smelled of cigarettes and
alcohol. Applicant then laid K.D. down on her back on the couch and got on top of her.
Once on top of her, he pulled her pants down again, put one hand over her mouth, and
inserted his penis into her vagina. K.D. testified that she knew it was his penis because of
the difference in size she felt in relation to when he inserted his fingers into her vagina.
She also stated that it was painful when he inserted his penis into her vagina, and that she
could not scream because he was covering her mouth with one of his hands. When asked
why she did not tell anyone what happened that night or after the incident was over (until
the outcry), K.D. responded that she feared that her mother would not believe her
"[b]ecause [Applicant] used to brainwash her."
	On cross-examination, defense counsel asked K.D. about her relationship with
Sheila, and K.D. testified that she first started becoming angry with Sheila "[b]ecause I
felt that she knew about the way [Applicant] was treating [me], and she didn't do
anything about it." She went on to explain that she was mad at Sheila because,
once everything started happening I didn't really want to have anything to
do with him but she would still force me to be around him, like, if he
wanted to go to the store to get something he was, like, if you going to get
anything you going to come because if you don't I'm not going to get it. So
then after that that's when she would tell me go ahead and go with him and
stuff and I would tell her I don't want [to] and she would still make me go.

Defense counsel then asked K.D., "If you don't tell Sheila about that then how does she
know something is going on?" K.D. responded that any mother "would know if their
child is acting a certain way around a person. If they [were] all nice and want to be around
them all of the time and all of the sudden they stopped, then a mother would know
something is wrong, but obviously she didn't care about that."
	Christina Carson was the counselor at K.D.'s school she cried out to in April 2007.
Carson was not K.D.'s assigned school counselor, and she initially met with K.D. at the
request of a concerned teacher who noticed K.D.'s demeanor had changed and that she
was crying unexpectedly. Carson testified that she knew K.D. to be "a happy-go-lucky
student, real respectful and mannerable." However, Carson also stated that K.D. told her
that she was being bullied at school after she had sex with a popular male student who
then maliciously boasted about it "as though [she] was just another notch on his belt loop
of taking someone else's virginity." According to Carson, this male student was well
known for having done the same thing to other girls at the school. After learning that
K.D. was sexually active, and following the standard school protocol when dealing with
such a student, Carson asked K.D. about her sexual history. In response, K.D. revealed to
Carson that her first sexual experience was with Applicant and that he "put his hands in
between her legs and had put his penis inside of her" when she was twelve years old.
Carson immediately notified law enforcement and K.D.'s uncle, Gregory, whom she was
living with at the time of her outcry. Following an investigation, Applicant was arrested
and charged with aggravated sexual assault of a child, to which he pled not guilty.
	K.D. was subsequently taken to the Fort Bend Children's Assessment Center for a
forensic interview. Mary Ann Reinke, who conducted the interview, testified that K.D.
was "talkative" and "bubbly" at first, but that her demeanor changed when K.D. began to
talk about the abuse. For example, K.D. cried and found it difficult to talk about the rape.
Reinke also testified that, based on her experience and training, she had no reason to
believe K.D. was lying because of K.D.'s ability to tell the story of the rape with such
consistency and with specific sensory details.  
	K.D. also began visiting Nicole Turner, a therapist who specialized in counseling
child-abuse victims. K.D. met with Turner about once a week from April 2007 to August
2008. Turner also testified that K.D. maintained consistency with her story throughout the
applicable time period, which Turner believed would have been hard to do if a child were
lying. And according to Turner, K.D. displayed the usual symptoms of a child who had
been psychologically traumatized by sexual abuse, and Turner was not aware of any
reason to believe K.D. had an ulterior motive to make up the accusations.
	Gregory testified that Barbara raised K.D. and was the head of the household while
she was alive. He also testified that Barbara lived in apartments and would move around.
With respect to the night of the incident, Thanksgiving 2004, Gregory stated that he and
his wife went to Barbara's apartment for dinner. Barbara, K.D., Gregory, his wife, Sheila,
Sheila's children, Applicant, and some family cousins and friends were all present that
night, and they played cards and "different things like that." But Gregory testified that he
and his wife did not stay the night, and that he could not definitively say who spent the
night at Barbara's apartment that night.
	On cross-examination, Gregory also testified at length about the acrimonious
relationships between K.D. and Sheila, and Gregory and Sheila in regard to K.D.'s
upbringing after Barbara passed. For example, Gregory testified that around June 2006,
K.D. called him from one of Sheila's friend's houses to ask Gregory to pick her up, and
since that time K.D. has lived with Gregory and his wife. For a short time after K.D.
began living with Gregory, Sheila wanted K.D. to move back in with her, but after a
month or so she stopped asking. Gregory also testified that he had concerns about K.D.
living with Sheila because he did not believe that K.D. was being forced to attend school,
that K.D. was not being properly restricted in her behavior, and that she was not being
looked after properly. He stated that his concern about her attendance at school was
because K.D. failed a grade due to lack of attendance "because [Sheila] wouldn't wake
her up to get her ready for school." When asked whether K.D. ever wanted to visit Sheila,
Gregory responded that she did because K.D. "felt a loyalty there[,]" but that he would
not allow K.D. to visit Sheila because he knew that Sheila had "always been jealous of
[K.D.]." He gave an example to explain why he believed that Sheila was "very jealous" of
K.D.: "If my mother would try to purchase [K.D.] something . . . , [Sheila] would get
upset about it, because my mother adopted her, but she allowed her to call Sheila
mother . . . ." He also stated that he believed that Sheila's jealousy of K.D. affected the
way Sheila treated the allegations in this case.
	Later, defense counsel showed some pictures to Gregory with the purpose of
impeaching K.D.'s testimony that Sheila's children were not at the apartment the night of
the incident. Gregory agreed that the pictures were taken the night of Thanksgiving dinner
in 2004 and that Kedrick and LaGarrin were in some of the pictures. However, he also
testified that the pictures were taken earlier in the evening when people were still there,
and that because he and his wife left the apartment when everyone was still awake, he
could not say whether Kedrick and LaGarrin slept in the living room that night. (7) Defense
counsel also questioned Gregory about K.D.'s behavior since moving in with them in
June 2006. Specifically, defense counsel asked Gregory about an incident when "one
morning [he] found a little teenage boy 15 years old in her bedroom." The time was
approximately 5:30 a.m. Gregory testified that K.D. was deceptive when she first moved
into his house and that K.D. had lived with them for five or six months before the incident
with the boy happened. He also stated that he was "very upset" about the incident.
Defense counsel then asked Gregory whether he knew that the boy he caught K.D. with
was the same boy who claimed to have taken her virginity, and he replied that that was
"very new to me." Defense counsel concluded his cross-examination of Gregory by
returning to the topic of whether K.D. was manipulative and capable of lying. Gregory
agreed that K.D. did let the boy in her room and that she was manipulative when she first
moved in with Gregory and his wife, but he denied that K.D. would lie about something
like accusing one of her brothers (Kedrick) of sexually assaulting her. (8)
	After the incident with the boy in her room, issues at school related to the boy, and
the allegation against Kedrick were brought up, the State recalled K.D. to the stand. K.D.
agreed that she had let the boy into her room, and that the rumor going around school was
about him and her "messing around." She also testified that the other girls were mad
"because [K.D.] was talking to him," so they devised a plan to start rumors about K.D.
and the boy. Originally, K.D. went to see Carson, a counselor at her school, because she
was upset about the rumor situation, but she later told Carson that Applicant had sexually
abused her. K.D. testified about the allegation against Kedrick and other instances of
inappropriate sexual touching by Applicant when she rode with him alone to the store.
She also clarified that, Thanksgiving night of 2004, LaGarrin and Kedrick left the
apartment for the night after her Uncle Gregory did. When asked about her relationship
with Sheila, K.D. explained that she did not think that Sheila would believe her if she told
her what Applicant had done because "[s]he was too in love with him. She left her own
family just [to] be with him." 
	After the State rested its case, the defense called Kedrick and then his mother
Sheila to the stand in Applicant's defense. Kedrick testified that, as the older brother, he
was the man of the house, but there was a time that he and his brother were "not going in
the right direction." Specifically, he stated that they were "catching on with wrong crowds
of people, hanging out at all times of night, [they] started hanging with gang members and
stuff like that." However, after Applicant came to live with them, he "tried to show us the
right way. He started being the father figure that we didn't have in the household." When
asked about Thanksgiving night of 2004, Kedrick testified that Applicant left after dinner
about the same time that Gregory and his wife left, and that he did not return that night.
He also testified that he and his brother stayed at the apartment the entire day and night,
and that K.D. had problems growing up, including running away for days at a time. (9) He
also denied sexually assaulting K.D. On cross-examination, the State asked Kedrick about
a number of things, including being a deacon at his church, working for a pastor, and
being responsible. However, Kedrick admitted that he was no longer with his "baby's
momma" and that he had pled guilty to assault with family violence for assaulting her
while she was pregnant with his child.
	Sheila testified that her relationship with K.D. began to deteriorate after Applicant
moved into the apartment because Sheila was more strict with K.D. She also testified,
after looking at the same pictures from Thanksgiving 2004, that Applicant left the
apartment and did not sleep there that night. She also stated that, while the children were
cleaning after dinner, Barbara had already gone to bed and Sheila went to take a shower
before going to bed. Sheila was adamant that K.D. slept with Barbara that Thanksgiving
night and that K.D. never went to Sheila and Applicant's bedroom to watch television
with her. Sheila also discussed how K.D. began to rebel against her authority even more
once a letter written by K.D. was found, (10) and as a result, her freedom of movement was
restricted to minimize the amount of time she would be by herself.
	On cross-examination, Sheila stated that K.D. was not held back a grade in school
while in her custody, and that all of her children always attended school properly. But she
also testified that neither of her biological children finished high school, and other record
evidence showed that K.D. had been held back one grade while in Sheila's custody. The
State also asked Sheila whether she loved Applicant and whether she believed that
Applicant could have sexually assaulted K.D. Sheila responded that she loved Applicant
at one time, and that, to her knowledge, he could never do something like that. The State
repeatedly probed Sheila about how she could simultaneously believe that Applicant
could not have sexually assaulted K.D., but also not believe that K.D. was lying when she
accused Applicant of sexually assaulting her. Ultimately Sheila stated, "I don't think it
happened, ma'am, no, I don't." But when the State followed up by asking, "So you think
[K.D.]'s a liar?" Sheila responded "I didn't say she was a liar. I'm not going to say that." 
VII. Analysis
A. The evidence presented was newly discovered but not credible.
	The parties do not dispute that K.D.'s initial recantation took place when she wrote
her affidavit after Applicant had exhausted his appeals. Therefore, we agree with the
parties that Applicant's evidence is newly discovered evidence for purposes of his
Herrera actual-innocence claim. Elizondo, 947 S.W.2d at 206 (requiring "newly
discovered" evidence to assert a Herrera actual-innocence claim); Tuley, 109 S.W.3d at
403 (discussing when evidence is newly discovered). However, after independently
reviewing the habeas record in this case, we cannot agree with, and do not adopt, the
habeas court's findings that Sheila's testimony at the evidentiary hearing was credible, or
that K.D.'s affidavit, videotaped deposition, and certain individual statements plucked
from the habeas record were credible but that others were not. We also do not adopt the
habeas court's finding that K.D.'s trial testimony was not credible. Significant objective
evidence from the habeas record supports a finding that Sheila testified untruthfully at the
evidentiary hearing and that K.D.'s recantations and stories explaining why she recanted
were internally inconsistent, implausible, and portions of them factually impossible. The
stories that she told in various forms throughout the postconviction proceedings were also
contradicted by the testimony adduced at Applicant's trial. For example, the genuineness
of K.D.'s outcry was supported by a number of witnesses at trial, and those witnesses's
testimony was, at best, only implicitly impeached by Applicant's presentation of K.D.'s
several and inconsistent alleged recantations. Witnesses at trial also testified that Sheila
did not have a good relationship with K.D. and that she was jealous of K.D. because
Sheila believed that her mother gave more attention to K.D. than to her, Barbara's natural
daughter. And although Sheila claimed that she was not jealous of K.D., other testimony
at trial and in the habeas record supported K.D.'s version of events at trial. Sheila testified
at trial that her relationship with K.D. began "deteriorating" as early as when Applicant
moved in with them. Moreover, Sheila testified on behalf of Applicant at the trial that she
did not believe K.D. (11)
B. Applicant failed to prove his actual innocence by clear and convincing evidence.

	Having determined that Applicant presented new evidence and what that evidence
is, we now must weigh Applicant's new, exculpatory evidence against the evidence
adduced at trial to determine whether Applicant has proven by clear and convincing
evidence that no rational jury would have convicted him in light of the new evidence.
	The sheer number of "back and forth," inconsistent stories leads us to conclude
that Applicant cannot meet the minimum quantum of proof necessary to satisfy
Applicant's "Herculean" burden to unquestionably establish his actual innocence by clear
and convincing evidence. Newly discovered evidence that merely "muddies the waters"
and only casts doubt on an applicant's conviction, such as the multiple recantations and
repudiations in this case, is insufficient to prevail in a free-standing actual-innocence
claim because that evidence does not affirmatively establish an applicant's factual
innocence by clear and convincing evidence. See Elizondo, 947 S.W.2d at 209.
VIII. Conclusion

	Although Applicant presented newly discovered evidence that, if true, would have
possibly established his actual innocence, because he has not shown that his newly
discovered evidence is credible, and because of the multiple recantations and
repudiations, he cannot prove by clear and convincing evidence that no rational jury
would have convicted him in light of the newly discovered evidence. Therefore, we deny
relief.
								Hervey, J.
Delivered: May 14, 2014
Publish				
1. The familial situation of K.D. is complicated. Barbara is the mother of Gregory and
Sheila, and Sheila has two children: Kedrick and LaGarrin. K.D. was adopted by Barbara "about
three months after [she] was born" when Barbara was about 50 or 55 years old. By 2005, Barbara
suffered from a number of health ailments that began around 2003 or 2004. Barbara passed away
on January 9, 2006.
	Although Sheila is K.D.'s legal sister, K.D. testified that she viewed both Barbara and
Sheila as mother figures. And although Gregory is K.D.'s legal brother, she referred to him as
"uncle." Gregory testified that Barbara allowed K.D. to call Sheila "mother" because Sheila had
two children about K.D.'s age, and Barbara and Sheila did not want K.D. to feel left out because
she was adopted.
2. The record shows that the State called nine witnesses to testify at Applicant's trial,
including K.D.
3. Excerpts from the handwritten affidavit have not been edited for grammar or spelling.
4. In this story, K.D. implies that she fantasized about engaging in sexual intercourse with
Applicant because she saw him as a "father figure" and someone who was helping her cope with
a difficult grieving process after her grandmother died. However, in another story, K.D. states
that she told one of her cousins that "Robert touched me and he raped me . . . ."
5. Evidence at Applicant's trial also indicated that, although Sheila testified that all of her
children attended school and graduated, her two sons did not finish high school and K.D. had
been held back one year in school because of attendance problems. Sheila also eventually
admitted that Kedrick had dropped out of school and obtained his GED, and that LaGarrin could
not finish high school because he was incarcerated but was working towards his GED.
6. Later during K.D.'s direct examination, the State asked her if she suspected that her
mother was awake during the sexual assault in the bedroom, and K.D. responded that, although
she didn't know for sure, she suspected that Sheila was awake.
7. Defense counsel's argument was that Kedrick and LaGarrin, if they slept at the
apartment the night of Thanksgiving 2004, would have been present when Applicant purportedly
sexually assaulted K.D. on the couch after the bedroom incident.
8. After crying out about Applicant, Carson asked K.D. if anyone else had ever touched her
inappropriately, and she responded that her brother Kedrick had.
9. Kedrick stated that, although he and his brother often stayed overnight at their friends'
places, Applicant and his mother had put a stop to it by the time of the incident and that he
remembered being home that night.
10. The contents of the letter were excluded by the trial court, but it appears that the letter
described something sexual in nature.
11. We also note that there are other inconsistencies and unsupported assertions in the
habeas court's findings of fact. For example, in the section of the habeas court's findings of fact
and conclusions of law discussing the applicable standard of review for a Herrera claim, the
habeas court states that "[t]he Elizondo case is uniquely on point here as[ . . . ]both involved a
childhood accusation of sexual assault that was later recanted when the child became an adult."
Although not technically listed as a finding of fact or conclusion of law, we feel it is necessary to
address this conclusion. A cursory review of the evidence in this case and this Court's opinion in
Elizondo reveals that the facts of Elizondo are distinguishable on their face. 
	In Elizondo, the applicant, who had been convicted of aggravated sexual assault, raised a
Herrera claim alleging that he was actually innocent of the crime because new evidence,
including a recantation by the complaining witness, proved his actual innocence. Elizondo, 947
S.W.2d at 204. In addressing the applicant's claim, we explained that the only inculpatory
evidence in that case was "based solely upon the testimony of [the applicant's] step-son" who
was one of the alleged victims. Id. at 209. And this was despite the fact that the jury heard two
hearsay reports of the step-son's allegations from his step-mother and the police officer
dispatched to investigate the original complaint, and the jury saw a sexually explicit picture and a
sexually suggestive note drawn and written, respectively, by the victim. We reached this
conclusion, in part, because "the drawing nor the note actually intimated that the child had been
sexually abused or assaulted, either by applicant or by any other person." Id. at 210. And we
further concluded that both the complainant and his brother, who did not testify at the trial,
alleged that the testimony given by the complainant thirteen years earlier at the applicant's trial
was false. Id. Both children cited their natural father as the reason for the false allegations
because he "relentlessly manipulated and threatened them into making such allegations against
applicant to retaliate against their natural mother, his ex-wife, for marrying applicant years
before." Id.
 Thus, although the child complainant in Elizondo made allegations of sexual assault and
recanted, he recanted only once and fully, and the complainant's recantation was supported by his
brother's consistent statement, based on personal knowledge, that the complainant's trial
testimony was false. Further, at trial, the only other inculpatory evidence was the statements of
the complainant, introduced at trial through his step-mother and the investigating police officer.
Id. at 209. In the instant case, K.D. changed her story three times, and there was no other
individual to attest to the veracity of her several and different recantations. Moreover, in
Applicant's trial, and unlike in Elizondo, the State called a number of witnesses who supported
the circumstances of K.D.'s sexual-assault outcry as genuine, and some of those witnesses were
experts in the area of child psychology and counseling and were trained to identify false sexual-assault outcries. Moreover, Applicant has relied solely on the times that K.D. has recanted to
meet his burden to prove that he is actually innocent by clear and convincing evidence. However,
despite that the burden is on Applicant, he did not call any witness or proffer any evidence that
would cast doubt on the State's expert witnesses at trial, other than possibly implicitly
challenging their testimony through the recantation of the complainant. Therefore, it was
erroneous to conclude that "[t]he Elizondo case is uniquely on point here" because, although both
cases involve claims of sexual assault made by children and that were later recanted, the
similarities largely end there.